Title: To James Madison from Thomas Jefferson, 26 February 1799
From: Jefferson, Thomas
To: Madison, James


Philadelphia Feb. 26. 99
My last to you was of the 19th. It acknoleged yours of the 8th. In mine I informed you of the nomination of Murray. There is evidence that the letter of Taleyrand was known to one of the Secretaries, therefore probably to all: the nomination however is declared by one of them to have been kept secret from them all. He added that he was glad of it, as, had they been consulted, the advice would have been against making the nomination. To the rest of the party however the whole was a secret till the nomination was announced. Never did a party shew a stronger mortification, & consequently that war had been their object. Dana declared in debate (as I have from those who were present) that we had done every thing which might provoke France to war; that we had given her insults which no nation ought to have borne; & yet she would not declare war. The conjecture as to the Executive is that they recieved Taleyrand’s letter before or about the meeting of Congress; that not meaning to meet the overture effectually, they kept it secret & let all the war measures go on, but that just before the separation of the Senate, the P. not thinking he could justify the concealing such an overture, nor indeed that it could be concealed, made a nomination hoping that his friends in the Senate would take on their own shoulders the odium of rejecting it. But they did not chuse it. The Hamiltonians would not, & the others could not, alone. The whole artillery of the phalanx therefore was plaid secretly on the P. and he was obliged himself to take a step which should parry the overture while it wears the face of acceding to it. (Mark that I state this as conjecture; but founded on workings & indications which have been under our eyes.) Yesterday therefore he sent in a nomination of Oliver Elsworth, Patrick Henry & W. Vans Murray Envoys Ext. & M. P. to the French Republic, but declaring the two former should not leave this country till they should recieve from the French Directory assurances that they should be recieved with the respect due by the law of Nations to their character &c. This, if not impossible, must at least keep off the day, so hateful & so fatal to them, of reconciliation, & leave more time for new projects of provocation. Yesterday witnessed a scandalous scene in the H. of R. It was the day for taking up the report of their commee. against the Alien & Sedition laws &c. They held a Caucus and determined that not a word should be spoken on their side in answer to any thing which should be said on the other. Gallatin took up the Alien & Nicholas the Sedition laws; but after a little while of common silence, they began to enter into loud conversations, laugh, cough &c. so that for the last hour of these gentlemen’s speaking they must have had the lungs of a vendue-master to have been heard. Livingston however attempted to speak. But after a few sentences the Speaker called him to order & told him what he was saying was not to the question. It was impossible to proceed. The question was taken & carried in favor of the report 52 to 48. The real strength of the two parties is 56. to 50. but two of the latter have not attended this session. I send you the report of their committee. I still expect to leave this on the 1st. & be with you on the 7th. of March. But it is possible I may not set out till the 4th. and then shall not be with you till the 10th. Affectionately Adieu.
 